 



Exhibit 10.4
Loan Agreement
     This Loan Agreement (“Agreement”), dated as of May 8, 2008, is made between
Citigroup Global Markets Inc. (“Smith Barney” or “SB”) and MOVE INC. (“Client”),
to set forth the terms and conditions that will govern one or more extensions of
credit (each, an “Advance”) by SB to the Client.

1.)   Advances.

  a.)   Subject to the terms and conditions of this Agreement, SB agrees to make
one or more Advances to the Client in an aggregate principal amount which shall
not exceed $64,800,000 (as the same may be reduced pursuant to Section 4 and
Section 6(b)(i), the “Loan Maximum”) at any time outstanding. All Advances will
comply with the provisions of Regulation T and other rules and regulations
applicable to margin loans. SB will not under any circumstances be required to
extend credit to the Client unless the Collateral (as hereafter defined) that
secures the Client’s obligation to repay each Advance (and accrued interest, if
any) is acceptable to SB. SB hereby acknowledges and agrees that the auction
rate securities held as of the date hereof by Client in Client’s Smith Barney
Account number 373-90876 (the “Account”) shall at all times constitute
acceptable collateral.     b.)   The Client may obtain an Advance by:
(i) requesting SB to wire transfer Federal funds in the amount of the Advance to
a bank account in the Client’s name, (ii) requesting SB to issue a check payable
to the Client in the amount of the Advance, or (iii) by any other method agreed
upon by SB and the Client.     c.)   Subject to the terms and conditions of this
Agreement, during the period from the date hereof to but excluding the Maturity
Date (as defined below), the Client may borrow, repay and reborrow Advances
hereunder.

2.)   Interest. SB shall charge the Client interest at the per annum variable
rate of Open Federal Funds Rate plus 2.1% (the “Interest Rate”) on the aggregate
principal amount of Advances outstanding, if any. Such interest shall be
computed in the same manner as that set forth for securities margin accounts in
the pamphlet prepared by SB entitled “Important New Account Information”
(hereafter referred to as “New Account Document”) under the heading “Credit
Terms”, which may be amended from time to time and which amendment shall become
binding upon written notice to the Client (but such amendments shall not change
the Interest Rate). The Client hereby acknowledges receipt of the New Account
Document. Interest shall be payable monthly on the 21st day of each month (or,
if the 21st is not a business day, on the next business day). If (i) a
sufficient amount of cash or money market fund shares is not available in the

1



--------------------------------------------------------------------------------



 



    Account to pay the monthly interest amount, or if the Client elects not to
make interest payments from the Account, and (ii) sufficient Collateral
acceptable to SB is in SB’s possession in the Account, the interest due shall be
added to the Client’s outstanding principal balance hereunder and thereafter
interest shall accrue on such amount until the Client’s outstanding balance on
all Advances has been repaid in full, whether before or after demand or
termination of this Agreement. The Client understands that by adding interest to
the outstanding principal balance of Client’s Advances, the amount of additional
Advances the Client may obtain shall be proportionately reduced. In no event
shall the total interest and fees charged under this Agreement exceed the
maximum interest rate or total fees permitted by law. In the event any excess
interest or fees are collected, the same shall be refunded or credited to the
Client.   3.)   Repayment. The Client agrees to pay on May 7, 2009 (“Maturity
Date”) any balance outstanding with respect to all Advances, including any
accrued interest and fees, as well as any costs of collection and reasonable
attorneys’ fees and costs. The total amount owed by the Client described in the
preceding sentence is hereafter referred to in this Agreement as the “Loan
Obligation”. The Client may prepay the Loan Obligation in whole or in part
without penalty at any time prior to the Maturity Date.   4.)   Collateral. As
continuing security for the Loan Obligation, the Client hereby assigns, grants
and conveys to SB a first priority lien and security interest in all cash,
stocks, bonds, and other securities and instruments now or hereafter in the
Account, and all dividends, interest and proceeds of such property, and any
property substituted by the Client in accordance with this Agreement
(collectively, the “Collateral”). Client may, with SB’s approval and upon such
terms and conditions prescribed by SB, provide additional or substitute
securities or other property for all or part of the Collateral. Client may
remove Collateral from the Account provided that (i) no default exists and no
Shortfall will exist upon such removal and (ii) the Loan Maximum shall be
permanently reduced by 50% of the aggregate par value of the Collateral removed.
Any such Collateral removed from the Account shall no longer constitute
“Collateral” and shall be free and clear of the lien and security interest of SB
hereunder. The Client agrees to take any action reasonably requested by SB to
maintain and preserve SB’s first priority lien and security interest in the
Collateral.   5.)   Conditions Precedent.

  a.)   The effectiveness of this Agreement and SB’s obligation to make the
initial Advance hereunder shall be subject to the prior satisfaction of the
following conditions:

  i.   SB shall have received this Agreement, duly executed and delivered by all
parties thereto;

2



--------------------------------------------------------------------------------



 



  ii.   SB shall have received from Client SB’s form of legal entity authorizing
resolutions for corporations, completed and executed by Client.

  b.)   SB’s obligation to make any Advance hereunder shall be subject to the
prior satisfaction of the following conditions:

  i.   the representations and warranties of Client contained in Section 6 shall
be true and correct in all material respects on and as of the date of such
Advance immediately prior to and after giving effect to such Advance;     ii.  
no default of this Agreement shall exist or would result from such Advance; and
    iii.   after giving effect to such Advance, no Shortfall shall exist and the
Loan Obligation shall not exceed the Loan Maximum.

6.)   Representations, Warranties and Covenants.

  a.)   Client represents and warrants to SB that:

  i.   it is duly organized and validly existing under the law of its
jurisdiction of establishment, has full authority to enter into this Agreement
and to perform its obligations hereunder, and that this Agreement complies with
all laws, rules and regulations applicable to it;     ii.   as of the date of
this Agreement, Client is not in default under any agreement to which it is a
party or by which its assets are bound involving a liability in excess of
$10,000,000, not connected with this indebtedness;     iii.   the Collateral is
not subject to any lien, encumbrance or impediment to transfer (other than
(x) SB’s lien and security interest and (y) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority which are not
yet due and payable or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established on the books
of the Client in accordance with generally accepted accounting principals);    
iv.   while any Advance (and accrued interest, if any) is outstanding, it will
not pledge the Collateral or grant a security interest in the Collateral to a
third party, or permit the Collateral to be sold, transferred or become subject
to any lien or encumbrance other than as provided in this Agreement; and

3



--------------------------------------------------------------------------------



 



  v.   the Client will be deemed to repeat these representations each time an
Advance is obtained hereunder.

  b.)   Client covenants and agrees with SB as follows, from the date hereof
until the Loan Obligation has been indefeasibly paid in full and SB has no
obligation to make further Advances:

  i.   unless otherwise directed by SB, Client will offer for sale at par
pursuant to an ongoing sell order each auction rate security constituting
Collateral at each applicable auction on an applicable interest reset date for
such security; Client authorizes SB to effect such offers and sales at par on
Client’s behalf; Client further agrees that all proceeds of any such sales shall
be applied by SB immediately to repayment of the then outstanding Loan
Obligation and that the Loan Maximum shall be permanently reduced in the amount
equal to 50% of the amount of such proceeds;     ii.   During any period that
the Client (A) is not subject to any legal requirement obligating the Client to
file its annual and quarterly financial statements on a public basis with the
Securities and Exchange Commission or (B) Client is obligated to make such
filings but fails to do so in compliance with applicable laws, rules and
regulations, Client shall deliver to SB quarterly unaudited consolidated and
consolidating financial statements within 60 days of the end of each calendar
quarter and annual audited consolidated financial statements within 120 days
after each December 31;     iii.   upon the Client or any of its executive
officers or directors obtaining knowledge thereof, Client shall notify SB
promptly, and in no event later than five (5) business days thereafter, of the
occurrence of any default, or event which, with the giving of notice or the
passage of time, or both, would constitute a default, under this Agreement.

7.)   No Set-off or Withholding; Taxes. All payments by the Client to SB
hereunder shall be made to SB in full without condition or reduction for any
counterclaim, defense, recoupment or setoff and free and clear of and exempt
from, and without deduction or withholding for or on account of, any present or
future taxes, levies, imposts, duties or charges of whatsoever nature imposed by
any government or any political subdivision or taxing authority thereof
(“Taxes”). If the Client shall be required by any law to deduct or withhold for
any taxes (other than taxes imposed on SB’s income, and franchise taxes imposed
on SB, by the jurisdiction under the laws of which SB is organized or any
political subdivision thereof (“Excluded Taxes”)) from any such payments, the
Client shall increase the amount of such payment by an amount such that SB
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. In addition, the Client will indemnify SB for the full
amount of any Taxes other than Excluded Taxes and any liability resulting
therefrom regardless of whether such Taxes were correctly or legally imposed.

4



--------------------------------------------------------------------------------



 



8.)   Default; Remedies.

  a.)   Any of the following events that occurs while any Advance (and accrued
interest, if any) is outstanding will be considered a “default” by the Client
under this Agreement:

  i.   any representation or warranty hereunder by the Client shall prove to
have been incorrect in any material respect when made;     ii.   the Client
fails to pay the Loan Obligation on the Maturity Date;     iii.   (A) the par
value of the Collateral is less than 200% (50% par loan-to-value) of the sum of
the Advances outstanding (and accrued interest, if any) at the end of any
business day, or (B) the Market Value of the Collateral is less than
142.86 percent (30% market value maintenance, or any higher minimum maintenance
amount promulgated by FINRA or the NYSE) of the Loan Obligation outstanding at
the end any business day (either (A) or (B) a “Shortfall”) and Client fails to
eliminate the Shortfall by the end of the fourth business day thereafter by
depositing additional cash and/or securities acceptable to SB in the Account or
by repaying outstanding Advances; as used in this Agreement, “Market Value”
means, at any time, the latest market closing price of any security traded in a
nationally recognized market, which may include any nationally recognized
secondary market that develops for auction rate securities, and in the absence
of such a market, the market value determined by SB in good faith (which may
include without limitation information consisting of relevant market data
supplied by third parties in respect of sales of auction rate securities such as
rates, prices and volume or other relevant data, or such information from
internal sources as may be used by SB to value auction rate securities (not
including non-public information regarding the issuer or borrower in respect of
the security in question); for purposes of this Agreement, a business day is any
day on which the regular trading session on the New York Stock Exchange is open;
    iv.   the Client fails to perform any of its other obligations hereunder and
such failure is not remedied by the Client within five (5) business days after
receipt of written notice from SB of such failure;     v.   a liquidator,
receiver or trustee is appointed with respect to all or substantially all of the
Client’s assets, or a bankruptcy petition is

5



--------------------------------------------------------------------------------



 



      filed by or against the Client, and in the case of a petition filed
against the Client, is not dismissed within sixty (60) business days after it is
filed;     vi.   the Client shall fail to pay when due and payable the principal
of, or interest on, any indebtedness for borrowed money (other than the
Advances) having an aggregate outstanding principal amount of $10,000,000 or
more (“Material Indebtedness”) or the maturity of any Material Indebtedness
shall have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Material Indebtedness; or     vii.   SB does not have a
perfected first priority lien and security interest in any of the Collateral,
except to the extent resulting from actions or omissions of SB and not from any
action of the Client.

  b.)   In the event a default occurs and Client has failed to cure such default
after any required notice and permitted cure period SB is authorized, in its
sole discretion, to take one or more of the following actions: (i) declare the
Loan Obligation to be immediately due and payable by the Client to SB;
(ii) reduce the Loan Maximum to a level determined by SB, (iii) liquidate,
withdraw or sell the Collateral and apply it to the Loan Obligation, and
(iv) terminate the Client’s borrowing privileges hereunder. All of the foregoing
actions may be done without any further notice to, or demand upon, the Client.
Any sale of Collateral may be made in SB’s sole discretion on the exchange or
market where such business is then usually transacted, at public auction or
private sale. In addition to SB’s rights under this Agreement, SB shall have the
right to exercise any one or more of the rights and remedies of a secured
creditor under the New York Uniform Commercial Code then in effect. All rights
and remedies under this Agreement are cumulative and are in addition to all
other rights and remedies that SB may have at law or equity. Notwithstanding the
foregoing and to the extent permitted by law, the Client expressly waives
compliance with the provisions of Section 202 of the New York Lien Law.     c.)
  In the event the proceeds from the sale of the Collateral pursuant to Section
6(b) are not sufficient to pay the Loan Obligation in full, SB shall have an
unsecured claim against the Client to pay all amounts then due and owing under
the Loan Obligation.

9.)   Limitation of Liability. SB shall not be liable to the Client with respect
to the Advances, the Loan Obligation and this Agreement for:

  a.)   any loss, damage or expense caused directly or indirectly by
circumstances that are not within SB’s reasonable control, including government
restrictions, exchange or market rulings, suspension of trading, war, strikes or
other conditions commonly known as “Acts of God”, or

6



--------------------------------------------------------------------------------



 



  b.)   any consequential, incidental, indirect or special damages, even if such
damages are reasonably foreseeable. The specific reference and intent herein to
consequential, incidental, indirect or special damages is to exclude “lost
opportunity” actions and events as a measure of recoverable damages.

10.)   Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflict of laws rules of such State.

11.)   Assignment. This Agreement may not be assigned by the Client without SB’s
prior written consent, and shall be binding upon the Client’s heirs, executors,
administrators, successors and permitted assigns (whichever is applicable). SB
may assign this Agreement to any of its affiliates without the Client’s consent
or prior notice to the Client, and this Agreement shall inure to the benefit of
and be binding upon each party’s successors and permitted assigns (whether by
merger, consolidation or otherwise).

12.)   Amendments; Waivers; Severability. No amendment, modification or waiver
of any provision of this Agreement or consent hereunder shall be effective
unless set forth in writing and signed by the parties hereto, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. If any provision of this Agreement is held to
be invalid, illegal or unenforceable by reason of any law, rule, administrative
order or judicial decision, such determination shall not affect the validity of
the remaining provisions of this Agreement.

13.)   Entire Agreement. This Agreement reflects the entire agreement between SB
and the Client concerning Advances and the Loan Obligation and supersedes any
other agreement, promise, representation or undertaking, whether written or
oral, concerning the Advances and the Loan Obligation.

14.)   Indemnity. Without the necessity of a judicial determination, and whether
or not litigation occurs, the Client hereby agrees to indemnify and hold
harmless SB and its directors, officers, employees, agents and affiliates from
any and all claims (whether or not meritorious), liabilities, judgments,
damages, losses, costs and expenses of any nature whatsoever (including
reasonable attorneys’ fees and expenses) in any way related to, or arising out
of or in connection with, this Agreement, including without limitation the
Client’s failure to comply with its obligations hereunder (including its failure
to repay the Loan Obligation when due), any action taken or omitted by SB at the
Client’s request, or any material untruth or inaccuracy of any of the Client’s
representations and warranties in this Agreement, but not including any claims
(whether or not meritorious), liabilities, judgments, damages, losses, costs and
expenses based on (a) SB’s breach of this

7



--------------------------------------------------------------------------------



 



    Agreement, or any gross negligence or willful or bad faith acts or
(b) events occurring prior to the date hereof. This indemnification shall
survive the termination of this Agreement and the payment of the Loan
Obligation, subject to any applicable statute of limitations.   15.)   No Third
Party Beneficiary. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby and the indemnitees under
Section 14) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

16.)   Illegality. If SB determines that any law has made it unlawful, or that
any governmental authority has asserted that it is unlawful, for SB to make,
maintain or fund Advances, or to determine or charge interest rates based upon
the Open Federal Funds Rate, SB shall have the right to declare SB’s obligation
to make or allow to remain outstanding Advances shall be terminated (and such
obligation shall be terminated upon such declaration), and Client shall, upon
demand from SB, prepay the aggregate principal amount of all outstanding
Advances, together with accrued but unpaid interest thereon and all other fees
and other amounts payable hereunder constituting the Loan Obligation.

17.)   Set-off. In addition to any rights and remedies of SB provided by law,
upon the occurrence and during the continuance of any default, SB is authorized
at any time and from time to time, without prior notice to Client, any such
notice being waived by Client to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) or accounts at any time held by, indebtedness or other obligation at
any time owing by, SB to or for the credit or the account of Client against the
Loan Obligation owing to SB hereunder, now or hereafter existing, irrespective
of whether or not SB shall have made demand under this Agreement and although
the Loan Obligation or portion thereof Obligations may be contingent or
unmatured or denominated in a currency or instrument different from that of the
applicable deposit, account, indebtedness or obligation. SB agrees promptly to
notify the Client after any such set-off and application; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

18.)   Expenses. Each party shall bear its own costs and expenses in connection
with the preparation and review of this Agreement. The Client agrees to pay or
reimburse SB for all costs and expenses (including reasonable legal fees and
expenses) actually incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Loan Obligation and during any legal proceeding,
including any proceeding under any bankruptcy or insolvency law). All such
amounts shall be payable within ten business days after demand therefor.

8



--------------------------------------------------------------------------------



 



19.)   Interest Rate Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the interest paid or agreed to be paid under this
Agreement shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If SB shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Advances or, if it exceeds such unpaid principal, refunded
to the Client. In determining whether the interest contracted for, charged or
received by SB exceeds the Maximum Rate, SB may, to the extent permitted by
applicable law, (i) characterize any payment that is not principal as an
expense, fee or premium rather than interest, (ii) exclude voluntary prepayments
and the effects thereof and (iii) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Loan Obligation hereunder.

20.)   Survival. Notwithstanding any provision to the contrary, (i) all
representations and warranties made hereunder and in any other document
delivered pursuant hereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof and (ii) the provisions of
Section 14 shall survive any termination of this Agreement, subject to any
applicable statute of limitations.

21.)   Notices. Notices delivered under this Agreement by SB may be delivered in
writing to Client at 30700 Russell Ranch Road, Westlake Village, California
91362, or by facsimile to (805) 557-2689 to the attention of: James S.
Caulfield, Executive Vice President & General Counsel. Notices delivered under
this Agreement by Client may be delivered in writing to SB at Citi Smith Barney,
485 Lexington Avenue, New York, New York 10017 Attention: Stuart Weiss, Credit
Department.

22.)   ARBITRATION.

§   Arbitration is final and binding on the parties.   §   The parties are
waiving their right to seek remedies in court, including the right to jury
trial.   §   Pre-arbitration discovery is generally more limited than and
different from court proceedings.   §   The arbitrators’ award is not required
to include factual findings or legal reasoning, and any party’s rights to appeal
or to seek modification of rulings by the arbitrators is strictly limited.   §  
The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

The Client agrees that all claims or controversies with respect to the Advances,
the Loan Obligation and this Agreement between the Client and SB and/or any of
its present or former officers, directors, or employees concerning or arising
from: (i)

9



--------------------------------------------------------------------------------



 



Advances and any other transaction related to this Agreement involving SB or any
predecessor firms by merger, acquisition or other business combination and the
Client, whether or not such transaction occurred in the Client’s Account, or
(ii) the construction, performance or breach of this Agreement, or any duty
arising under this Agreement, shall be determined by binding arbitration before,
and only before, any self-regulatory organization or securities exchange of
which SB is a member. The Client may elect which of these arbitration forums
shall hear the matter by sending a registered letter or telegram addressed to
Citigroup Global Markets Inc. at 787 7 Avenue, 13th floor, New York, NY 10019,
Attn: Law Department. If the Client fails to make such election before the
expiration of five (5) days after receipt of a written request from SB to make
such election, SB shall have the right to choose the forum.
In connection with this Agreement, no person shall bring a putative or certified
class action to arbitration, nor seek to enforce any pre-dispute arbitration
agreement against any person who has initiated in court a putative class action;
or who is a member of a putative class who has not opted out of the class with
respect to any claims encompassed by the putative class action until: (i) the
class certification is denied, (ii) the class is decertified, or (iii) the
customer is excluded from the class by the court.
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Agreement except to the extent stated herein.
[signature page follows]

10



--------------------------------------------------------------------------------



 



BY SIGNING BELOW, THE CLIENT AGREES TO BE BOUND BY THE TERMS AND CONDITIONS OF
THIS AGREEMENT. THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE AT
SECTION 21.
This Loan Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
constitute one and the same instrument.

         
MOVE, INC. Print Client Name
  CITIGROUP GLOBAL MARKETS INC.
 
   
 
       
/s/ W. Michael Long
  /s/ Stuart N. Weiss    
Client Signature
  (Signature of Authorized Official)    
 
       
 
  Stuart N. Weiss, Managing Director    
 
  Senior Credit Officer Level II    
 
  Citigroup Global Wealth Management    
 
  Date: 5/8/08    
 
  (Print Name of Authorized Official)    

11